DETAILED ACTION

Election/Restrictions
Newly submitted claims 25-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the process of using an article is regarded as separate statutory subject matter defined by process steps in this instance a type of exercise activity which requires separate consideration of the claimed scope compared to the product of which has been previously prosecuted. The consideration of process steps combined with product claims defined by structural elements is considered a search and examination burden.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 13 and 15-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically locating gripping members as claimed ie. over a cushioned portion of a shirt or pant, is not supported by the original filings and cannot be relied upon for patentability.  Note also that the claimed combination of gripping members resulting in a honeycomb grip pattern and also include a plurality of stripes of gripping members disposed on an upper portion of a shirt sleeve (claims 9-10) is not considered supported by a single disclosed embodiment.
Note that the elected invention is a shirt embodiment; see election in Response of 4/27/18; however the disclosed “pant” embodiment will also require specific support in the originally filed papers upon allowance of any generic claim. See MPEP 2117 discussing Markush groupings.  
Regarding claims 18-19 and 21, the gripping members are recited as both hexagonal shape gripping members and stripes of gripping members (18: last lines).  The recited perforated patch and relative positions are not considered disclosed in combination with one another.  Note that the disclosure provides for separate embodiments comprising specific locations and configurations of elements, not in combination as claimed and forming a honeycomb grip pattern (claim 19) and a maze pattern (claim 21).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 16, 18-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is not clear as it recites “each of the plurality of gripping members has a hexagonal shape…” which is in conflict with the recited gripping elements of claim 1 which “include a plurality of stripes of gripping members” (1:16+) see above.
Regarding claim 3, it is unclear what is to be excluded by the negative limitation “without any intervening structure” ie. whether or not a cushioned portion (of claim 1) is considered an intervening structure of the garment.  The claimed recitations are considered conflicting.
Regarding claim 18, it is unclear if the recited “perforation embedded into the grip surface” (lines 10-11) is a separate perforation to be considered than the perforations of “at least one of, a perforated patch of the plurality of gripping members” of line 7.  The recited combination of limitations is confusing as the same elements ie. gripping elements and perforations are positively recited defining a grip area, grip surface, grip surface pattern and a perforated patch of the gripping members.  The gripping members are also recited as both hexagonal shape gripping members and stripes of gripping members.  It is unclear which members define the recited perforated patch and relative positions thereof.  Note that the disclosure provides for separate embodiments comprising specific locations and configurations of elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9, 13, 15-19, and 21 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Johnson (US 2014/0223630) in view of “The Gripper Glove” (10/21/13 online 9/28/2015 URL: http://www.amazon.com/Fit-Four-Weightlifting-Training-Athletes/dp/BOOFKZS1YW).
Johnson discloses a shirt comprising a grip area thereon including a grip area defined by plurality of rubber gripping members 24 configured as claimed as an attached apparel surface for use in physical/sporting activities for providing frictional gripping surface to interact with an object/surface; see figures 9-10; para. 25-26, 35-36.  Johnson discloses providing and locating patterns of gripping members forming channels inbetween for enhanced flexibility and enabling breathability of the garment through the apparel surface and at locations as desired (para. 25-26); at least one of the gripping members define perforations 26 for breathability considered to extend to an edge ie. hole/surface edge; see para. 27; fig. 9, etc. including pluralities of stripe gripping members 24 at various locations including a base of the shirt; see fig. 9. Regarding a cushioned portion of the shirt, Johnson discloses providing interior grip pads at the same location ie. mirroring outer facing grip pads.  The compression pad while providing a function of slip prevention also provides a “cushion” thus is considered defining a cushioned portion location as claimed. Note that regarding claim 16, cushioned portion(s) of the shirt would not be considered provided by a plurality of stripe gripping members ie. modified without at the stripe locations by one of ordinary skill in the art.
Johnson provides a grip area generally in the shape of a pentagon, stripes up and down sleeves, abdominal and lower back areas, comprising gripping members of various polygonal configurations with perforations 26 (centered) therein (figures 9-10), not necessarily hexagonal forming a honeycomb configuration however “The Gripper Glove” teaches providing grip members on an apparel surface comprising silicone hexagon shaped members configured as a honeycomb pattern; see pictures and product description. It would have been obvious to one of ordinary skill in the art to provide hexagonal shaped gripping members (silicone) forming a honeycomb pattern as claimed as taught by “The Gripper Glove” in the invention to Johnson for providing adjacent flexible grip areas as desired including on an upper back portion in combination with stripes of gripping members.  Note that the silicone pads are also considered to define a cushioned portion of the glove.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art to provide and/or limit each gripping member as a hexagonal shape as taught by “The Gripper”. 
Regarding claim 3, the grip members of Johnson are considered provided “without any intervening structure” Johnson discloses attaching members to an outer surface (para. 29).
Johnson is considered to disclose locating perforations 26 at a proximate center of gripping elements 24 as claimed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide each gripping member with a perforation at a proximate center in the modified invention to Johnson ie. at a proximate center of each hexagonal shaped gripping member.
Regarding area design and a short sleeve shirt embodiment, Johnson discusses a plurality of apparel choices for use with the described gripping elements provided in desired patterns shown on front and back of long sleeve embodiment including the chest area; see figures 9-10, para. 12, 35-36, etc.  It is considered an obvious design choice to provide a short sleeve shirt and patterns as claimed.  Note that aesthetics are considered a design consideration and general shapes including hexagon and stripe arrangements are generally within the skill of one of ordinary skill in the art to provide.
Regarding claim 8 and 22, Johnson provides for corresponding interior gripping elements 22 aligned with exterior elements 24 for diminishing relative movement of the apparel with respect to the wearer’s body portions however “The Gripper Glove” provides for elements considered only on the exterior surface ie. not on an inner surface.  It would have been obvious to one of ordinary skill in the art to not provide gripping elements on an inner surface as taught by “The Gripper Glove” in the invention to Johnson to reduce weight and thickness of the shirt and enhancing performance and comfort to a wearer.
Regarding claim 13, providing thickness within the claimed range is not directly disclosed.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide thicknesses within the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See also teachings of Johnson and methods of manufacture, para. 29.
Regarding claims 9, 15-16, the grip members are considered provided as claimed on upper portions of sleeves and at the base of the shirt as at least two stripes (exterior); see figures 9-10.
Regarding claim 18, Johnson is considered to provide gripping members of striped configurations at various locations and hexagonal as taught by Gripper Glove including at least one of, a perforated patch of the plurality of gripping members as claimed; see above, para. 12; (figures 9-10 of Johnson with gaps between members and perforations 26).
Regarding claim 21, it is considered an obvious design choice to one of ordinary skill in the art to provide a surface pattern in a maze pattern as applicant describes this pattern for aesthetic purposes.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2014/0223630) in view of “The Gripper Glove” and further view of Bouza (US 8,245,322).
Johnson provides for a separate compression sleeve embodiment (fig. 8) in addition to the long sleeve embodiment depicted in figures 9-10; see para. 34 however not necessarily a garment comprising an attachable and detachable shirt sleeve.  Bouza however teaches providing detachable sleeves 24 on an exercise shirt; see figure 5; col. 1, lines 62+.  It would have been obvious to one of ordinary skill in the art to provide attachable/detachable sleeves as taught by Bouza in the modified invention to Johnson for providing added comfort due to temperatures.
Response to Arguments
The Decision of the PTAB of 6/24/21 is considered controlling of the claim interpretation and analysis above, including the amended limitations regarding the spacing, openings, gaps, and perforations.  The above rejections are consistent with the findings in the Decision; see also Response to Arguments in the Examiner’s Answer of 7/15/20.
The previous issue under 35 USC 112(a) has been overcome by the amendment, however is considered to provide new matter, not properly supported as noted above.
Regarding the clarity of the claims the newly presented combination of elements makes the intended scope of the claims unclear; see above.
Regarding the newly claimed “cushioned portion”, the teachings of Johnson and Gripper Glove are considered to define cushioned portions by providing pads of resilient materials as discussed.  This seems reasonable as the Specification of the instant application has been found to lack specific disclosure of any cushioned portion including materials, laminate structure etc. which might be considered to define something other than a generic location.  Note that the gripping members form the grip area. The articles of both Johnson and Gripper Glove both have design considerations for varied yet specific use depending upon the type of activity to be performed including pluralities of stripes; see figures 9-10.

Note again that Figure 1C is considered illustrative of the elected and claimed embodiment separately disclosing perforations and gap spacing (para. 64).  Claim limitations are required to be consistent and clearly directed to the disclosure.
Apertures 26 of Johnson are considered openings and/or perforations given their ordinary and plain meaning.  Any opening in a solid gripping member attached to a garment as disclosed by Johnson would inherently provide the capability of enabling breathability as well as flexibility as opposed to a homogenous surface of the same solid material. 
Johnson provides for breathability of the garment by providing spaces and perforations as claimed; note that the exposed areas of apparel material including channels between members is considered to provide breathability as well as flexibility; see para. 25-27.  
Note that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.  While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions; see KSR Int. v. Teleflex 550 US__(2007).  
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.  
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the art would employ.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed; ibid.  
It is recognized that Johnson provides for corresponding interior gripping elements 22 aligned with exterior elements 24 for diminishing relative movement of the apparel with respect to the wearer’s body portions.  One of ordinary skill in the art would be aware of advantages of eliminating inner elements such as comfort, reduction in weight, etc.
The Gripper Glove provides for hexagonal members in honeycombed patterns for providing a gripping surface on apparel without gripping members on an interior surface.  One of ordinary skill in the art would reasonably expect this pattern to work in the same manner in the invention to Johnson and/or Baldino without rendering either invention inoperable.  Note that applicant also provides for alternative embodiments including gripping members on the interior surface.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton”); Ball Aerosol & Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009).
Regarding providing patterns including a maze, striped sections, patches and hexagonal shapes in combination etc. one of ordinary skill in the art could easily provide surface patterns as desired and claimed e.g. in a maze pattern as applicant describes this pattern for aesthetic purposes.  The novelty requirement for patentability includes a new and useful design rather than for ornamentation, note that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759